Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  144303(70)                                                                                                         Justices



  MACOMB COUNTY, MACOMB COUNTY
  ROAD COMMISSION, and 16TH JUDICIAL
  CIRCUIT COURT,
            Respondents-Appellants,
                                                                   SC: 144303
  v                                                                COA: 296416
                                                                   MERC: 07-000083; 07-000086;
  AFSCME COUNCIL 25 LOCALS 411 and                                 07-000087; 07-000115
  893, INTERNATIONAL UNION UAW
  LOCALS 412 and 889, and MICHIGAN
  NURSES ASSOCIATION,
             Charging Parties-Appellees.
  ______________________________________


          On order of the Chief Justice, the motion by the Michigan Municipal League, the
  Michigan Townships Association, the Michigan Association of Counties and the State
  Bar Public Corporation Law Section for leave to file a brief amicus curiae is considered
  and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 2, 2012                     _________________________________________
                                                                              Clerk